Exhibit 10.18 NRDC ACQUISITION CORP. CO-INVESTMENT AGREEMENT THIS CO-INVESTMENT AGREEMENT (this “Agreement”), dated as of [●], 2007, is entered into by and between NRDC Acquisition Corp., a Delaware corporation (the “Company”) and NRDC Capital Management, LLC, a Delaware limited liability company (the “Purchaser”). WHEREAS, the Company intends to file a registration statement (the “Registration Statement”) for the initial public offering of units (the “Initial Public Offering”), each unit consisting of one share of the common stock, par value $0.0001 per share, of the Company (“Common Stock”), and one warrant to purchase one share of Common Stock at an exercise price of $7.50 per share. WHEREAS, immediately prior to the completion of the Company’s initial merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination with one or more operating businesses (a “Business Combination”), the Purchaser desires to purchase and the Company desires to issue and sell, upon the terms and conditions set forth in this Agreement, for an aggregate purchase price of $20,000,000 (the “Co-Investment Units Purchase Price”), 2,000,000 Co-Investment Units (the “Co-Investment Units”) at $10.00 per unit, each unit consisting of one share of Common Stock (“Co-Investment Common Stock”) and one warrant to purchase one share of Common Stock at an exercise price of $7.50 per share (“Co-Investment Warrants”). NOW THEREFORE, in consideration of the mutual promises contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties to this Agreement hereby agree as follows: Section 1.
